FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 26, 2022

                                      No. 04-22-00164-CV

                                        Marvin HARRIS,
                                           Appellant

                                                 v.

                                         Desire TORES,
                                            Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009CI02472
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        The trial court clerk has filed a notification of late record stating that the appellant has
failed to pay, or make arrangements to pay, the fee for preparing the clerk’s record and the
appellant is not entitled to appeal without paying the fee.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).


       It is so ORDERED on April 26, 2022.

                                                                     PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT